—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motion of Millard Fillmore Hospitals (Hospital), Karen Blackford, Sharon Woodin and Yukio Sonoda, M.D. (defendants) for a protective order prohibiting plaintiffs’ use in this malpractice action of a letter report written by the chairperson of the Department of Obstetrics & Gynecology at the Hospital. No incident report was made by the Hospital to the Department of Health pursuant to Public Health Law § 2805-¿, and the statutes providing confidentiality and prohibiting disclosure of such reports therefore do not apply (see, Public Health Law § 2805-m; Education Law § 6527 [3]). Defendants did not establish that the letter report in question was generated in connection with a quality assurance review function pursuant to Education Law § 6527 (3) or a malpractice prevention program pursuant to Public Health Law § 2805-j (see, Crea v Newfane Inter-Community Mem. Hosp., 224 AD2d 976, 977; Zion v New York Hosp., 184 AD2d 441, rearg granted 183 AD2d 386). Thus, they have not met their burden of *1018establishing that the document is entitled to statutory confidentiality and protection from disclosure (see, Koump v Smith, 25 NY2d 287, 294-295; Westhampton Adult Home v National Union Fire Ins. Co., 105 AD2d 627, 628). (Appeal from Order of Supreme Court, Erie County, LaMendola, J.— Discovery.) Present — Green, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.